 

FS Investment Corporation III 8-K [fsiciii-8k_111516.htm]

 

Exhibit 10.1

 

 

FIFTH AMENDMENT AGREEMENT

 

AMENDMENT AGREEMENT (“Amendment”) dated as of November 15, 2016 to the Committed
Facility Agreement dated as of October 17, 2014 between BNP Paribas Prime
Brokerage International, Ltd. (“BNPP PB”) and Burholme Funding LLC (“Customer”).

 

WHEREAS, BNP Paribas Prime Brokerage, Inc. (“BNPP PB, Inc.”) and Customer
previously entered into a Committed Facility Agreement dated as of October 17,
2014 (as amended from time to time, the “Agreement”);

 

WHEREAS, the Agreement was assigned to BNPP PB, Inc.’s affiliate, BNPP PB;

 

WHEREAS, the parties hereto desire to amend the Agreement as provided herein;

 

NOW THEREFORE, in consideration of the mutual agreements provided herein, the
parties agree to amend the Agreement as follows:

 

 

1.

Amendment to Section 1 of the Agreement (‘Definitions’)

 

The definition of “Maximum Commitment Financing” in Section 1 of the Agreement
is hereby amended by replacing the number “200,000,000” currently appearing
therein with the number “250,000,000”.

 

2.

Representations

 

Each party represents to the other party that all representations contained in
the Agreement are true and accurate as of the date of this Amendment and that
such representations are deemed to be given or repeated by each party, as the
case may be, on the date of this Amendment, in each case, however, except for
any representation that refers to a specific date, as to which each party
represents to the other party that such representation is true and accurate as
of such specific date and is deemed to be given or repeated by each party, as
the case may be, as of such specific date.

 

3.

Miscellaneous

 

(a)

Definitions. Capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings specified for such terms in the Agreement.

 

(b)

Entire Agreement. The Agreement as amended and supplemented by this Amendment
constitutes the entire agreement and understanding of the parties with respect
to its subject matter and supersedes all oral communications and prior writings
(except as otherwise provided herein) with respect thereto. Except as expressly
set forth herein, the terms and conditions of the Agreement remain in full force
and effect.

 

(c)

Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

 

(d)

Headings. The headings used in this Amendment are for convenience of reference
only and are not to affect the construction of or to be taken into consideration
in interpreting this Amendment.

 

(e)

Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrine).

 

 

(Signature page follows)

 

 

 

 

 

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
first date specified on the first page of this Amendment.

 

 



BNP PARIBAS PRIME BROKERAGE INTERNATIONAL, LTD. BURHOLME FUNDING LLC            
/s/ Jeff Lowe   /s/ Gerald F. Stahlecker   Name:    Jeff Lowe Name:     Gerald
F. Stahlecker Titile:     Managing Director Title:       Executive Vice
President             /s/ JP Muir     Name:    JP Muir   Title:      Managing
Director  

 

 

 



 

